Tompkins, Judge,
delivered the opinion of the court.
Howard brought his action of trespass in the circuit court against Newsom and Woodson, and judgment being there given against him, he appealed to this court.
On the trial of the cause in the circuit court, the plaintiff proved by a witness that Woodson had said he had sold a crib of corn belonging to the plaintiff, Howard, containing about one hundred barrels of corn. Corn at that time was worth one dollar and twenty-five cents per barrel. Upon the cross-examination of the. witness by the defendant, he stated that Woodson, the defendant, stated that he had sold the said corn under execution. Both these declarations of Woodson appeared to have been made in one and the same conversation, and there was no other testimony in the case.
The court, on motion of Woodson, instructed the jury that if they 'believed that Woodson sold the corn under authority of an execution, and his own declarations i were admissible in evidence to prove that fact, then they should find him not guilty. To the giving of this instruction the plaintiff objected, and excepted. No evidence was given against Newsom.
There is no principle of law better established than ^s’ tha.t when the declarations of parties to a suit are given in evidence against them, the whole conversation that took place at the time the declarations were made admissible in evidence; and whatever the said party may have declared in his own behalf, the jury may take into their consideration at the same time they receive w^atever he may have admitted against his own interest, then, the admissions of Woodson, that he had sold the corn of the plaintiff were given in evidence against him; ecluaMy ought'his declarations, that he sold the same corn under execution, to go in evidence to the jury in justifi-*525eation of the act. The court told the jury, if they believed that he sold the corn under the authority of an execution, to find him not guilty. In this, it appears to me, the court committed no error. The judgment of the circuit court ought, then, in my opinion, to be affirmed, and Judge Naptom. being of that opinion, it is accordingly affirmed. ,